 


114 HR 1230 IH: Government Employee Pension Reform Act of 2015
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1230 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mr. Westerman introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to adjust the calculation of average pay for purposes of Federal civilian annuities. 
 
 
1.Short titleThis Act may be cited as the Government Employee Pension Reform Act of 2015. 2.Civil Service Retirement SystemSection 8331(4) of title 5, United States Code, is amended— 
(1)by striking 3 consecutive years and inserting 5 consecutive years; and (2)by striking 3 years and inserting 5 years.  
3.Federal Employees’ Retirement SystemSection 8401(3) of title 5, United States Code, is amended— (1)by striking 3 consecutive years and inserting 5 consecutive years; and 
(2)by striking 3 years and inserting 5 years.  4.Conversion calculationSection 302(a)(6)(A) of the Federal Employees’ Retirement System Act of 1986 (5 U.S.C. 8331 note) is amended— 
(1)by striking 3 consecutive years and inserting 5 consecutive years; and (2)by striking 3 years and inserting 5 years.  
5.Effective dateThe amendments made by this Act shall take effect on January 1, 2017.   